UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

WILLIAM FARMER,
Case No. 2:18-cv-143

Plaintiff, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

V»

E.I. DUPONT DE NEMOURS
& COMPANY,

Defendant.
MM
This matter is before the CoLu't on Plaintiff’s Motion to Dismiss Without Prejudice (ECF
No. 4), Defendant’s Mernorandu.m in Opposition (ECF No. 7), Plaintiti’s Reply (ECF No. 9),
Defendant’s Motion for Leave to File Surreply (ECF No. 10), and Plaintiff’s Memorandu.m in
Opposition (ECF No. 11.) The Court hereby GRANTS both motions. (ECF Nos. 4, 10). As to
the dismissal motion, the Court conditions any re-filing of this case upon a payment to Defendant

of any costs it unnecessarily incurred, other than attorney fees, as a result of this dismissal.

IT IS SO ORDERED.

   

3 - 10 - tom _
DATE ED

 

A. sARGUs, JR.
NITED sTATEs DISTRICT JUDGE

